           Case 2:10-cr-00417-KJD-VCF Document 142 Filed 02/05/21 Page 1 of 3



1    LISA A. RASMUSSEN, ESQ.
2    Nevada Bar No. 7491
     THE LAW OFFICES OF KRISTINA
3
     WILDEVELD & ASSOCIATES
4    550 E. Charleston Blvd.
     Las Vegas, NV 89104
5
     (702) 222-0007 (T) | (702) 222-0001 (F)
6    Lisa@VeldLaw.com
7
     Attorneys for Benjamin Cottman
8

9
                                UNITED STATES DISTRICT COURT
10

11                                   DISTRICT OF NEVADA

12
     UNITED STATES OF AMERICA,                    Case No.: 2:10-cr-00417 KJD-VCF
13
                   Plaintiff,
14
                                                  STIPULATION TO CONTINUE
15
     vs.                                          HEARING ON REVOCATION OF
                                                  SUPERVISED RELEASE
16   BENJAMIN COTTMAN,
17                                                (TENTH REQUEST)
                   Defendant.
18

19          COME NOW the Defendant, Benjamin Cottman, by and through his counsel,
20   Lisa Rasmussen, and the United States of America, by and through its counsel,
21   Assistant United States Attorney Allison Reese, and hereby stipulate as follows:
22
            1.     Mr. Cottman’s hearing on the revocation of his supervised release is
23
     presently scheduled to be heard by the district court on February 9, 2021.
24
            2.     Mr. Cottman was scheduled to be sentenced in his other case, , United
25
     States v. Benjamin Cottman, 2:18-cr-00219 JCM-DJA, on January 29, 2021, pursuant to a
26
     court order issued on November 20th, when Mr. Cottman did not waive his right to be
27
     present for the sentencing hearing.
28   STIPULATION TO CONTINUE HEARING ON REVOCATION OF SUPERVISED RELEASE (TENTH
     REQUEST) - 1
           Case 2:10-cr-00417-KJD-VCF Document 142 Filed 02/05/21 Page 2 of 3



1
            3.     On December 1, 2020, Mr. Cottman requested that the undersigned
2
     withdraw from his case pending before Judge Mahan. The undersigned filed the
3
     requested motion on that date and Judge Mahan granted the motion December 2, 2020.
4
            4.     Mr. Cottman’s new attorney, Kevin Stolworthy, filed a motion to
5
     determine mental competency and he requested a mental health and/or psychological
6
     evaluation on January 15, 2021. This caused the sentencing date in that case to be
7
     continued to April 30, 2021.
8
            5.     Both Mr. Cottman and the government agree that it makes the most sense
9

10
     to permit Mr. Cottman to get sentenced in the other case prior to having a hearing on

11   the revocation in this case. It is possible that the parties can reach an agreement in this

12   case once Mr. Cottman is sentenced in the other case. If not, we can proceed with the

13   hearing in this case following his sentencing in the other case.

14          6.     Mr. Cottman is in custody and is not prejudiced by waiting to have the

15   revocation hearing in this matter moved to a date after April 30, 2021.
16          7.     Although there have been several prior stipulations to continue this
17   matter, some prior to the undersigned coming in as counsel, this stipulation is not made
18   for the purpose of delay, rather it is more practical to hold the sentencing hearing in the
19   other case first, and then have the revocation hearing in this case.
20          8.     The sentence imposed in the other case could potentially factor into any
21
     decision the parties may make about a stipulated revocation term, or, alternatively, it
22
     could factor into any decision this court may make absent a stipulation.
23
            9.     There are several deadlines for the evaluations to be conducted in Mr.
24
     Cottman’s other case. And, as noted, his sentencing hearing is presently rescheduled
25
     for April 30, 2021. Out of an abundance of caution and in the event some of those
26
     deadlines get extended, the parties recommend that this Court reset the revocation
27
     hearing to a date not too close to the April 30, 2021 hearing, but rather that a date later
28   STIPULATION TO CONTINUE HEARING ON REVOCATION OF SUPERVISED RELEASE (TENTH
     REQUEST) - 2
           Case 2:10-cr-00417-KJD-VCF Document 142 Filed 02/05/21 Page 3 of 3



1
     in May 2021 might avoid the need to continue this revocation proceeding again.
2
            Accordingly, the parties stipulate to continue the revocation hearing to a date
3
     after April 30, 2021, preferably later in May 2021.
4
            Dated this 5th day of February, 2021.
5

6
     The Law Offices of Kristina                      Nicholas Trutanich
7    Wildeveld & Associates,                          United States Attorney,
8
           /s/ Lisa A. Rasmussen                      /s/ Allison Reese
9    ________________________________                 _______________________________
10   By: Lisa A. Rasmussen, Esq.                      By: Allison Reese, AUSA
     Counsel for Benjamin Cottman                     Counsel for the United States
11

12

13

14

15

16

17                                            ORDER

18          Upon the Stipulation of the parties, and good cause appearing,

19          IT IS HEREBY ORDERED that the hearing on the revocation of supervised

20   release presently scheduled for February 9, 2021 is hereby vacated and rescheduled

21   for the 18th day of May, 2021 at 9:00 a.m. in courtroom 4A.

22          It is so ordered.
23          Dated: _______________
                    2/5/2021
24                                             _______________________________________
                                               The Honorable Kent J. Dawson
25                                             United States District Judge
26

27

28   STIPULATION TO CONTINUE HEARING ON REVOCATION OF SUPERVISED RELEASE (TENTH
     REQUEST) - 3
